Citation Nr: 1501384	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  10-20 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Cleveland, Ohio.  

The Veteran appeared at a videoconference at the RO in January 2012 before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing is of record.  

In April 2012, the Board remanded this matter for further development.  At that time, it was noted that the Veteran had initially claimed service connection for hypertension based upon exposure to Agent Orange.  However, at the time of his Janaury 2012 hearing, the Veteran stated that he was no longer pursuing service connection on that basis and that he was claiming it as secondary to his service-connected diabetes mellitus.  

As such, the Board will not address the Veteran's claim of service connection for hypertension on the basis of his exposure to Agent Orange/herbicides while in Vietnam.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC).  VA will notify the appellant if further action is required.


REMAND

In its April 2012 remand, the Board indicated that the Veteran should be scheduled for a VA examination to determine the etiology of the Veteran's current hypertension.  Following examination, the examiner was requested to render an opinion as to whether it was at least as likely as not (50 percent or greater likelihood) that hypertension was proximately due or aggravated by the service-connected diabetes mellitus.  In the event that the examiner concluded that hypertension was not due to or aggravated by the Veteran's service-connected diabetes mellitus, the examiner was then requested to render an opinion as to whether it was at least as likely as not (50 percent or greater likelihood) that the Veteran's hypertension had its onset in service or was otherwise related to service.

In conjunction with the Board remand, the Veteran was scheduled for the requested examination in April 2012.  Following examination of the Veteran and review of the claims folder, the examiner indicated that the Veteran's hypertension was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner noted that the Veteran was diagnosed with diabetes and pre-hypertension in February 2007.  The Veteran was placed on an ACE inhibitor at that time.  It was noted that the ACE inhibitor was increased to 5 mg daily in April 2007.  The Veteran's weight in 2007 was noted to be 351 pounds and was 344 pounds at the time of the examination.  The Veteran was also noted to have a history of smoking one pack per day of cigarettes, stopping in 2009.  The Veteran did not have a history of kidney problems related to DM.  The examiner stated that the Veteran's hypertension was most influenced by his obesity, diet of salty food, and smoking history.  

While the examiner addressed the issue of whether hypertension was proximately due to or the result of the service-connected diabetes mellitus, she did not render an opinion as to whether it was at least as likely as not aggravated by his service-connected diabetes mellitus.  The examiner also did not render an opinion as to whether it was at least as likely as not that the Veteran's hypertension had its onset in service or was otherwise related to service.  

Unfortunately, as the above requested opinions were not provided an additional remand is necessary to ensure that the AOJ substantially complies with the Board's prior remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

The Board further observes that subsequent to the April 2012 VA examination, the RO granted service connection for peripheral neuropathy of the upper and lower extremities as secondary to his service-connected diabetes mellitus.  The examiner has not had the opportunity to render an opinion as to whether the newly added service-connected disabilities cause and/or aggravate the Veteran's hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's record to the examiner who conducted the April 2012 VA examination for an addendum opinion.  If the examiner is not available, another appropriate examiner may be chosen to provide the opinion.  Following a review of the claims folder, to include all records in Virtual VA and VBMS and any other pertinent records, the examiner should set forth an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that hypertension is proximately due or aggravated by (permanently worsened) any service-connected disability, to include diabetes mellitus and peripheral neuropathy of the upper and lower extremities.  

In the event that the examiner concludes that hypertension is not due to or aggravated by the Veteran's service-connected disabilities, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's hypertension had its onset in service or is otherwise related to service.

A complete rationale for all opinions and conclusions must be provided.

2.  After conducting the foregoing development as well as any additional development deemed necessary, the RO should reconsider the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


